___________

                            No. 95-1667
                            ___________

Lowell Cochrell,                 *
                                 *
          Appellant,             *
                                 *
     v.                          *   Appeal from the United States
                                 *   District Court for the
James Purkett, Superintendent;   *   Eastern District of Missouri.
Cranston Mitchell, Chairman,     *          [UNPUBLISHED]
                                 *
          Appellee.              *

                            ___________

                   Submitted:   February 13, 1996

                       Filed: February 23, 1996
                            ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                           ___________


PER CURIAM.


     Missouri inmate Lowell Cochrell appeals from an adverse grant
of summary judgment entered by the district court in his 42 U.S.C.
§ 1983 action. For the following reasons, we vacate the grant of
summary judgment and remand with instructions to dismiss without
prejudice.


     In his amended complaint, Cochrell, an African-American,
alleged defendants unconstitutionally denied him parole on the
basis of race. Cochrell asked the court to declare "the wrongs
herein" unconstitutional and to "enjoin [defendants'] illegal and
unconstitutional practices"; he did not request damages.


     The district court granted defendant Purkett's motion to
dismiss. Defendant Mitchell moved for summary judgment. After
finding that the relief Cochrell sought was not cognizable in a
section 1983 action, the district court granted Mitchell summary
judgment. Cochrell timely appealed.


     We agree with the district court that the essence of
Cochrell's claim was that his parole has been unconstitutionally
delayed, and that he was attacking the duration of his confinement
and seeking an immediate or speedier release. The district court
erred, however, by granting summary judgment. Because Cochrell's
claim was cognizable only in a habeas corpus action, dismissal
without prejudice to bringing a habeas petition after exhausting
his state remedies was the proper course.         See Preiser v.
Rodriguez, 411 U.S. 475, 489-90, 499-500 (1973) (state prisoners
attacking fact or length of confinement and seeking release from
confinement should do so in habeas petition, not § 1983 action;
inmate must exhaust state remedies before petitioning for writ of
habeas corpus under 28 U.S.C. § 2254); Offet v. Solem, 823 F.2d
1256, 1257 (8th Cir. 1987). Accordingly, we vacate the district
court's grant of summary judgment and remand with instructions to
enter an order dismissing Cochrell's complaint without prejudice.


     Because Cochrell did not appeal from the district court's
order granting Purkett's motion to dismiss, Purkett is not a proper
party to this appeal.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-